Citation Nr: 0740966	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  04-34 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to an increased evaluation for headaches, 
currently 30 percent disabling.  

2.	Entitlement to service connection for diabetes mellitus.  

3.	Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals, right 
neck and shoulder injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty during several different 
periods between June 1966 and October 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 RO decision.  

In April 2005, the veteran testified in a hearing at the RO 
in front of a hearing officer.  The transcript of the hearing 
is associated with the claims file and has been reviewed.

The issue of residuals, right neck and shoulder injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent evidence of record shows that headaches were 
daily, completely prostrating, prolonged and productive of 
severe economical inadaptability.  

3.	The competent medical evidence did not show that diabetes 
mellitus manifested in service, within a year after service, 
or was related to service.  

4.	By an unappealed April 1978 rating decision, the RO denied 
the veteran's claim for service connection for a right neck 
and shoulder injury because there was no current disability 
in the medical evidence of record.  

5.	Evidence received after the April 1978 RO decision is 
evidence not previously submitted to the RO, relates to an 
unestablished fact necessary to substantiate the claim and 
presents a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.	The criteria for a 50 percent evaluation for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 
(2007).

2.	Diabetes mellitus was not incurred in or aggravated by 
service, not may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).  

3.	The April 1978 RO decision is final.  38 U.S.C.A. § 
4005(c) (West 1976); 38 U.S.C.A. §§ 3.104, 19.118, 19.153 
(1977).  

4.	New and material evidence has been submitted and the claim 
of entitlement to service connection for residuals, right 
neck and shoulder injury is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini, 
18 Vet. App. at 120-21.  In the present case, the RO provided 
the veteran with notice of the VCAA in December 2001, prior 
to the initial decision on the claim in December 2002.  The 
veteran was also provided with a VCAA notice in September 
2004.  Therefore, the timing requirement for a VCAA notice 
has been met and to decide the appeal would not be 
prejudicial to the claimant.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Regarding the claim for service connection for diabetes 
mellitus, although the notice provided did not address either 
the rating criteria or effective date provisions, such error 
was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to this claimed condition.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to the 
veteran's claim for the right neck and shoulder injury, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the 
Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  In this case, a September 2004 letter provided to 
the appellant included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  In a letter dated in 
October 1996, the veteran was informed that a complete copy 
of his service medical records were unavailable.  The 
veteran's personnel file is part of the record as well as 
some of the service medical records.  In cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit-of-the-doubt doctrine under 38 U.S.C. § 5107(b). 
Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In addition, the RO scheduled a hearing before a hearing 
officer in April 2005.  VA Compensation and Pension 
Examinations were conducted in April 2002 and July 2005.  The 
claimant has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to this claim.  Accordingly, the Board will proceed 
with appellate review.

INCREASED RATING

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's migraine headaches are rated as 30 percent 
disabling.  The only available higher rating, 50 percent, 
requires migraine headaches with very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  

The Board notes that the rating criteria do not define 
"prostrating."  Additionally, the Court has not defined 
"prostrating."  Cf. Fenderson v. West, supra.  According to 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (30th Ed. 
2003), "prostration" is defined as "extreme exhaustion or 
powerlessness."

The rating criteria also do not define "inadaptability."  
However, the Court noted that nothing in Diagnostic Code 8100 
required the claimant to be completely unable to work in 
order to qualify for a 50 percent rating.  See Pierce v. 
Principi, 18 Vet. App. 440 (2004).  

The medical evidence of record shows that the veteran has 
suffered from severe chronic headaches on a daily basis for 
several years.  The VA treatment records dated from June 2001 
to March 2005 consistently show severe daily headaches.  In 
November 2001 the headaches were described as persistent and 
the veteran had nausea associated with the headaches.  

In an April 2002 VA Compensation and Pension Examination, the 
veteran had frequent photophobia with daily headaches without 
relief from medications.  The examiner found that the veteran 
was moderately affected by the headaches, and severely 
affected at times.  

Medical records from a VA headache clinic in February 2003 
show that the veteran had headaches twenty four hours a day, 
seven days a week which were moderate to severe.  He was 
diagnosed with chronic tension type headaches which caused 
photophobia.  

The veteran testified in April 2005 that he had daily 
headaches which caused photophobia and phonophobia.  He had 
to regularly wear dark sunglasses.  He had debilitating 
flare-ups every 2-3 days which would last the entire day up 
to several days.  He had to miss multiple days of work each 
month and reduced his employment from full to part time.  The 
veteran testified that during the headaches, he had to lie 
down in a silent dark room.  

During the July 2005 VA Compensation and Pension Examination, 
the veteran described sharp pain which was continuous for 
several years.  He had chronic daily headaches which were 
progressively getting more intense.  The pain was not reduced 
with medication and caused photophobia.  

The Board concludes that the veteran's symptomology of 
migraines more closely approximates a 50 percent evaluation 
under Diagnostic Code 8100.  The Board finds that the 
veteran's headaches are frequent, specifically daily, and 
have lasted for several years.  They are prostrating as they 
require the veteran to lay down in complete darkness and 
silence.  The headaches are also prolonged as they last an 
entire day up to several days.  The headaches have also 
affected his employment to such a degree that his part time 
employment is significantly affected by missed work and 
disruption.  Affording the veteran the benefit of the doubt, 
the Board finds that the medical evidence shows that the 
veteran is entitled to a 50 percent evaluation for his 
service connected headaches.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 50 percent 
schedular evaluation. The evidence does not reflect that the 
disability at necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service. 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service, such as 
diabetes mellitus, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
See 38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  Service 
connection may also be granted for certain chronic diseases, 
such as diabetes mellitus, on a presumptive basis, if it 
appeared to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Regarding the first criterion, the veteran has a diagnosis of 
diabetes mellitus.  The VA treatment records and Compensation 
and Pension Examination show a current diagnosis of diabetes.  
Therefore, the first criterion for service connection has 
been met.  

The available service medical records, however, do not show 
treatment for or a diagnosis of diabetes.  The veteran was 
discharged from service in October 1991.  The available 
service medical records do not indicate a chronic condition 
upon separation from service.  The Board acknowledges that 
not all the service medical records are available for review, 
however, there was also no medical evidence showing that 
symptoms of diabetes manifested immediately after service or 
within one year from service.  Furthermore, in the April 2002 
VA Compensation and Pension Examination, the examiner noted 
that the first diagnosis of diabetes was in 1994 or 1995.  
There was no evidence of diabetes or treatment for symptoms 
of diabetes after separation from service until 1994.  
Therefore, the Board finds that there was no continuity of 
symptoms.  Additionally, diabetes did not manifest within one 
year after separation from service.  Based on the foregoing, 
the Board finds that the veteran is not entitled to service 
connection on a presumptive basis.  

There has been no other medical evidence submitted showing 
that diabetes manifested in service.  Considering that the 
available service medical records are silent for the 
treatment of or diagnosis of diabetes, the lack of records 
immediately after service, as well as the first diagnosis of 
diabetes being at least 3 years after service, the Board 
finds that there is no evidence of in-service occurrence of 
diabetes.  Therefore, the second criterion of service 
connection has not been met.  

Lastly, regardless of the lack of service medical records, 
there is no medical evidence that the veteran's diabetes is 
related to service.   There is no evidence of record linking 
the diabetes to service, other than the veteran's own 
statements.  The evidence of record is devoid of any 
objective medical evidence of diabetes until 1994, three 
years after service.  No doctor has ever opined that diabetes 
was related to service.  Without competent medical evidence 
linking the veteran's disability to service, service 
connection is not warranted.

The Board has considered the veteran's assertion that his 
diabetes began in service.  The Board accepts the veteran's 
statement of his symptoms in service as credible.  The 
record, however, reflects that he lacks the medical expertise 
necessary to render a medical diagnosis or competent opinion 
regarding the etiology of his diabetes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for diabetes mellitus 
must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

NEW AND MATERIAL EVIDENCE

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the veteran's claim for 
residuals of a neck and shoulder injury was denied by the RO 
in April 1978 because there was no evidence of a disability 
in a March 1978 VA Compensation and Pension Examination.  The 
veteran did not appeal this decision and the decision became 
final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156.  The Board will address the evidence submitted since 
the April 1978 RO decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

A February 2002 x-ray revealed localized moderate disc 
degenerating disease at C5/6 and C6/7 levels.  In February 
2002, the veteran underwent a posterior cervical 
foraminotomy.  In a June 2002 MRI of the cervical spine, the 
veteran was diagnosed with spondylosis at the C4/5, C5/6 and 
C6/7 levels with significant neural foraminal narrowing.  

Therefore, the Board finds that there is medical evidence of 
a disability that was submitted since April 1978.  The Board 
finds that the diagnosis of disc degenerating disease is 
evidence not previously submitted to agency decision makers.  
The diagnosis is also evidence that relates to an 
unestablished fact necessary to substantiate the claim, 
specifically, evidence of a disability.  The diagnosis is not 
cumulative or redundant of the evidence of record in April 
1978 and it raises a reasonable possibility of substantiating 
the claim.  Therefore, the Board concludes that the evidence 
submitted is new and material.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection for residuals of a neck and shoulder injury is 
reopened and the Board will proceed to evaluate the merits of 
the claim on the basis of all evidence of record.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) citing 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board is 
required to decide whether new and material evidence has been 
received preliminarily to addressing merits).


ORDER

A 50 percent evaluation for headaches is granted.  

Service connection for diabetes mellitus is denied.  


REMAND

The Board finds that additional evidentiary development is 
necessary regarding the veteran's neck and shoulder injury.  
Taking into account the unavailability of the veteran's 
service medical records and after a review of the evidence of 
record, the Board finds a VA examination is warranted.  

There is evidence of a disability in the February 2002 x-ray 
and the June 2002 MRI, as referenced previously in this 
opinion.  Therefore, the veteran has a current disability of 
the cervical spine.  Additionally, in the service medical 
records there is an indication that the veteran had a neck 
and shoulder injury in service.  In July 1975, the veteran 
had a neck and shoulder injury from a parachute jump during 
active duty for training.  Finally, there is evidence that 
the disability may be associated with service in a Physician 
Certification dated in May 2000 that indicated that it was 
"likely" that the veteran's neck pain was related to 
service based on discussions with the veteran.  The Physician 
Certification, however, does not include a physical 
examination, description or reason for the physician's 
opinion.  Additional information is needed to verify that the 
injury described to the physician by the veteran is the 
injury depicted in the service medical records and to 
determine if the neck pain described by the veteran was 
caused by the disability depicted in the February 2002 x-ray 
and June 2002 MRI.  

A VA examination is necessary to decide the veteran's claim 
because the record contains competent evidence of a neck and 
shoulder disability; a neck and shoulder injury in the 
service medical records; and evidence that the claimed 
disability may be associated with in-service injuries.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that the latter element is a low threshold).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of the veteran's current neck and 
shoulder disability.  The claims file must 
be made available to and reviewed by the 
specialist in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The specialist 
should state whether the veteran's 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by the injury associated with 
the parachute jump in July 1975 or any 
other in service injury.  

2. The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


